Citation Nr: 1601688	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-35 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than April 1, 2010, for the award of additional compensation for "C" as a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of May 2010 that removed "R" from the Veteran's compensation award as a dependent spouse effective January 1, 1993, and added "C" as a dependent spouse effective April 1, 2010.  This resulted in an overpayment of compensation, which was waived by the Committee on Waivers and Compromises (COWC) in a decision dated in November 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was married to "C" in or about July 2005.

2.  The VA first received notification of the Veteran's marriage to "C" in November 2009.  

3.  Within a year of the November 2009 notification of his marriage to "C," the RO received documentation it found satisfactory of the Veteran's divorce from his previous wife in 2002, and of his marriage to "C" in approximately July 2005.  


CONCLUSION OF LAW

The criteria for an effective date of December 1, 2009, but not earlier, for commencement of payment of additional compensation for dependent spouse "C" have been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the addition of his spouse "C" to his compensation award.  He contends that the effective date should be based on the date of his marriage to "C" in July 2005.  

The law provides that additional compensation may be paid to a Veteran on account of a dependent spouse and/or children, if the Veteran has service-connected disability rated 30 percent or more.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The effective date for additional compensation or pension for a qualifying dependent child will be the latest of the following:  

(1) Date of claim.  This term means the following, listed in their order of applicability: 
(i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise 
(ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; 
(2) Date dependency arises; 
(3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; 
(4) Date of commencement of veteran's award.    

38 C.F.R. § 3.401(b). 

Payment of an award of compensation commences the beginning of the month after the effective date.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  

The date of commencement of the Veteran's award and the effective date of the qualifying disability rating were both in 1969.  The date the dependency arose was the date of the marriage; therefore, in this case, the proper effective date is the later of the date of the marriage, if the evidence of the event is received within one year of the event; otherwise date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  

There is some conflicting evidence as to when the actual marriage to "C" took place.  In a statement received in November 2009, the Veteran stated that he married "C" on July 20, 2004.  In March 2010, he reported that the marriage had taken place on September 20, 2005.  In a June 2005 statement, he reported that he had married "C" on July 20, 2005, and he has continued to assert this as the date of his marriage.  Although the file does not contain a marriage certificate, a marriage license was issued on June 18, 2005, and was noted to be effective from that date until June 18, 2006.  A marriage date of July 20, 2005, falls within these dates, but evidence of the marriage was not received at VA within a year of any of the dates provided by the Veteran.  

The Veteran contends that he went to Barstow Naval Base in July 2005 for the purpose of obtaining an identification card for Defense Enrollment Eligibility Reporting System (DEERS).  He believed that this was sufficient and that he did not have to separately report his marriage to VA, because (a) he had never done so in the past, and (b) the DEERS representative told him that "everyone" would be informed of his marital status, and that he would not need to inform anyone else, including VA.  

Concerning the latter, the presumption of administrative regularity dictates that in the absence of clear evidence to the contrary, public officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Whether clear evidence exists to rebut the presumption of administrative regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  Cases addressing this presumption, concerning allegations of nonreceipt of mail, have held that an assertion by the Veteran, alone, does not rebut the presumption of regularity.  See, e.g., Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001); Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007); Jones v. West, 12 Vet. App. 98, 102 (1998).  The Board observes that the DEERS representative was not a VA employee, and there is no corroboration of his assertion that she gave him clearly erroneous information to the effect that he did not need to notify VA of his marriage.  Moreover, the file contains no indication that the Veteran, in the previous 38 years of dealing with DoD and VA, demonstrated any inclination to conflate the two departments.  For instance, he properly filed an "Election of Compensation or Pension in Lieu of Retired Pay or Waiver of Retired Pay to Secure Compensation or Pension from Veterans Administration" form in July 1972.  Therefore, the presumption of regularity is not rebutted.

Additionally, in the past, the Veteran had in fact notified VA of changes in marital status.  In January 1970, he provided a certificate of his marriage to "M" in 1963, which was before he entered service.  In June 1992, he notified VA of his divorce from "M" in May 1992, and included a copy of the divorce decree.  In June 1993, he submitted, to VA, a "Declaration of Marital Status" form and a marriage certificate, documenting his marriage to "R" in May 1993.  He also returned, to VA, a "Declaration of Status of Dependents" form in September 1993, pursuant to the RO's request, chronicling his marital history.  He also completed and returned a "Status of Dependents Questionnaire" in November 2001, identifying "R" as his wife.  In November 2009, prior to the RO's inquiry into his marital status, he submitted a "Status of Dependents Questionnaire" in which he identified "C" as his wife.  The Veteran's failure to promptly notify VA of his 2005 marriage was arguably inconsistent with his past practice.

In March 2010, pursuant to a request from the RO, the Veteran submitted a "Declaration of Status of Dependents" stating that he had been divorced from "R" in December 2002, and married to "C" in September 2005 (later claimed to be July 2005).  It is undisputed that the Veteran failed to notify VA itself of his divorce from "R" prior to this date, and that he failed to notify VA of his marriage to "C" within a year of the marriage.    

Therefore, because VA was not notified of the marriage to "C" within a year of the marriage, the effective date cannot be the date of the marriage.  Instead, the effective date must be based on the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  The RO found that notice of the dependent's existence consisted of the "Declaration of Status of Dependents" received in March 2010, which reported that he had been divorced from "R" in December 2002, and married to "C" in 2005.  However, as noted above, in November 2009, prior to the RO's inquiry into his marital status, he submitted a "Status of Dependents Questionnaire" in which he identified "C" as his wife.  This statement, alone, is insufficient to establish entitlement to dependency status for "C" because no mention was made of termination of the previous marriage to "R."  Later, however, in March 2010, the RO requested information from the Veteran concerning his marital status, and this information was received in March 2010, within a year of the RO's request.  Moreover, the RO accepted this information as sufficient to establish "C" as the Veteran's spouse; thus, the effective date is properly based on the November 2009 statement identifying "C" as his wife.  

The Veteran's arguments are essentially equitable in nature.  However, he has already been provided equitable relief, in the form of waiver of the overpayment caused by his failure to notify VA of his divorce or remarriage.  Any grant of an earlier effective date will not result in additional payment to the Veteran, because he was previously paid for a dependent for the entire period at issue, and VA waived recovery of the overpayment, i.e., he did not have to pay the additional compensation he was paid back to VA.  Put another way, any grant will result in an accounting adjustment, but no additional compensation.  

In sum, VA was notified that the Veteran was claiming "C" as his dependent spouse in November 2009.  The Veteran responded to the VA's request for additional information within a year, and, therefore, the effective date for payment of additional compensation based on "C" as his dependent spouse must commence December 1, 2009, the first day of the month following the receipt of the initial notice concerning "C."  38 C.F.R. § 3.401 .  An effective date prior to December 1, 2009, is not warranted, however, because the Veteran did not notify VA of his marriage to "C" within a year of the marriage. As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Entitlement to an earlier effective date of December 1, 2009, for the award of additional compensation for "C" as a dependent spouse is granted; to that extent only, the appeal is granted, subject to regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


